DETAILED ACTION
Response to Amendment
	The Amendment filed March 11, 2021 has been entered. Claims 1, 4-9, 12-17, and 20 remain pending in the application. Claims 2, 3, 10, 11, 18, and 19 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 102(a)(2) rejections previously set forth in the Non-Final Office Action mailed December 18, 2020. The claims are in condition for allowance.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for initializing a storage, the method comprising: 
comparing a size of a disk partition of the storage with a size of a filesystem image recorded on the storage; and 
reconfiguring the filesystem image in a dynamic manner in response to the size of the disk partition being larger than the size of the filesystem image, 
wherein the filesystem image includes a metadata area composed of metadata blocks and a data block area composed of file data blocks, 

wherein the reconfiguring of the filesystem image comprises: 
identifying an unused area where the filesystem image is not recorded in the disk partition, and 
adding a metadata block associated with the unused area by using at least some file data blocks in the first free block area.”

Independent claim 9 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“An electronic device comprising: 
a storage; and 
at least one processor functionally connected to the storage, 
wherein the at least one processor is configured to: 
compare a size of a disk partition of the storage with a size of a filesystem image recorded on the storage, and 
reconfigure the filesystem image in a dynamic manner in response to the size of the disk partition being larger than the size of the filesystem image, 
wherein the filesystem image includes a metadata area composed of metadata blocks and a data block area composed of file data blocks, 

wherein the at least one processor is further configured to: 
identify an unused area where the filesystem image is not recorded in the disk partition, and 
add a metadata block associated with the unused area by using at least some file data blocks in the first free block area.”

Independent claim 17 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“An electronic device comprising: 
a storage; and 
at least one processor functionally connected to the storage, 
wherein the at least one processor is configured to: 
compare a size of a disk partition of the storage with a size of a filesystem image recorded on the storage, and 
reconfigure the filesystem image in a dynamic manner in response to the size of the disk partition being larger than the size of the filesystem image, 
wherein the filesystem image includes a metadata area composed of metadata blocks, a reserved area composed of only file data blocks where data is not recorded, and a data block area composed of file data blocks, 

wherein the at least one is further configured to: 
identify an unused area where the filesystem image is not recorded in the disk partition, and 
add a metadata block associated with the unused area by using at least some file data blocks in the reserved area.”

The above recited limitations are supported by the specification as originally filed at least at paragraphs [0066]-[0069]. The most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. Claims 4-8, 12-16, and 20 depend from allowable base claims and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137